Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Pharus Funding, LLC, as Assignee of LHR,              Appeal from the County Court at Law No.
Inc., Appellant                                       1 of Johnson County, Texas (Tr. Ct. No.
                                                      C200800653).       Memorandum Opinion
No. 06-20-00090-CV          v.                        delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.
Jerry Solley and Lola M. Solley, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Pharus Funding, LLC, as Assignee of LHR, Inc., pay
all costs incurred by reason of this appeal.



                                                      RENDERED APRIL 29, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk